     Case 1:19-cr-00617-RBK Document 85 Filed 06/15/21 Page 1 of 2 PageID: 577




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
                               MINUTES OF PROCEEDINGS

                                                       June 15, 2021
CAMDEN OFFICE                                          DATE OF PROCEEDINGS

JUDGE: ROBERT B. KUGLER

COURT REPORTER:          CAMILLE PEDANO

                                                       Docket # CR 1:19-617 (RBK)
TITLE OF CASE:
UNITED STATES OF AMERICA
             vs.
KEVIN RUIZ-QUEZADA
           DEFENDANT PRESENT

APPEARANCE:
Daniel Friedman, AUSA, and Andrew Carey, AUSA, for USA
Justin Loughery, Esq., for Defendant


NATURE OF PROCEEDINGS:            JURY TRIAL CONTINUED

Trial w/jury continued before the Honorable Robert B. Kugler.
Ordered lunch to be provided to 14 jurors at government expense.
Jury present.
Darling Ruiz affirmed for Defendant.
Chandica Parsaud affirmed for Defendant.
Sheryl Smith affirmed for Defendant.
Alexander Esposito affirmed for Defendant.
Fabrizio Franco affirmed for Defendant.
Senobia Estevez affirmed for Defendant.
Stipulation #1 read into record by Defendant.
Kevin Ruiz-Quezada affirmed for Defendant.
Defense rests.
All parties rest.
Charge by Court.
Daniel Friedman, AUSA, provided closing remarks for Government.
Recess 12:35PM – 1:35PM
Justin Loughry, Esq ., provided closing remarks for Defendant.
Daniel Friedman, AUSA, provided rebuttal remarks for Government.
Ordered bailiff affirmed.    Court Security Officer George Turner affirmed.
Jury retired to begin deliberations at 2:45PM.
Jury not present.
     Case 1:19-cr-00617-RBK Document 85 Filed 06/15/21 Page 2 of 2 PageID: 578




Juror #12 Ruben Cuevas affirmed.
Hearing on joint motion for mistrial.
Ordered motion for mistrial granted.
Order to be entered.
Ordered jury released.
Juror #7 Stephen Meile affirmed.
Ordered contempt hearing set for June 29, 2021 at 9:30AM.
Ordered status conference set for July 13, 2021 at 2:30PM

Ordered trial adjourned.



Time commenced: 9:00AM          Time Adjourned: 4:45PM           Total Time: 6:45

                                                            Lawrence MacStravic
                                                            DEPUTY CLERK
cc: Chambers
